DETAILED ACTIONElection/Restrictions
This application is in condition for allowance except for the presence of claims 9 to 11 directed to an invention non-elected without traverse.  Accordingly, claims 9 to 11 have been cancelled.

Allowable Subject Matter
Claim(s) 1, 6-8 and 12-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the reaction processor of claim 1,including wherein the control unit controls the liquid feeding system based on a signal detected by the detection system, the control unit instructs the liquid feeding system to stop the sample when a first waiting time td2/1 has passed from the time when the passage of a rear end portion of the sample through the detection region is detected by the detection system, the control unit instructs the liquid feeding system to stop the sample when a second waiting time td2/2 has passed from the time when the passage of the rear end portion of the sample through the detection region is detected by the detection system,  	wherein given that when the sample moves from the second temperature regionto the first temperature region, the moving speed of the sample in the detection region is denoted as a first moving speed v1, the distance between an end portion of thesample stopping at a predetermined position in the channel that is closest to thedetection region and the center of the detection region is denoted as Xo1, and α is  defined as a correction coefficient that satisfies α < 1, 	 the first waiting time td2/1 is defined by the following equation:  	td2/1 = α * (X01/V1) - tc,  	wherein given that when the sample moves from the first temperature region to the second temperature region, the moving speed of the sample in the detection regionis denoted as a second moving speed v2, the distance between an end portion of the sample stopping at a predetermined position in the channel that is closest to the detection region and the center of the detection region is denoted as X02, and β is defined as a correction coefficient that satisfies β < 1,  	 the second waiting time td2/2 is defined by the following equation:  	td2/2 =β * (X02/v2) - tc and  	wherein tc is time corresponding to the difference between the time when the rear end portion of the sample has actually passed through the detection region andthe time when the detection unit has detected the passage of the rear end portion of the sample through the detection region, in combination with the rest of the elements recited in the claim. 	The prior art of record fails to disclose the claimed control unit (see page 12 of the Remarks, filed on 02-24-2022). 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799